The accused was convicted in the criminal court of Fulton county of operating a lottery known as the "number game," for the hazarding of money. The undisputed evidence showed that the defendant, when arrested, had upon his person seventeen batches of lottery tickets used in the operation of the "number game." The evidence further authorized a finding that he was aiding others in the operation of the lottery, and therefore that he was guilty as a principal, there being no accessories in misdemeanors. The lottery tickets were properly admitted in evidence. The overruling of the certiorari was not error. Morrow v. State, 63 Ga. App. 264 (10 S.E.2d 762);  Mack v. State, 65 Ga. App. 812 (16 S.E.2d 519).
Judgment affirmed. MacIntyre and Gardner, JJ.,concur.
                         DECIDED APRIL 14, 1942. *Page 276